OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law in New York by the Second Judicial Department on December 16, 1953. At all times relevant herein, he has maintained an office for the practice of law within the First Judicial Department.
*116On or about December 21, 1993, the respondent pleaded guilty to one count of insurance fraud in the second degree (Penal Law § 176.25), a felony, and was sentenced to probation for a term of five years and a $100,000 fine, payable to the Lawyer’s Fund for Client Protection.
The petitioner seeks an order striking the respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) on the ground that he was automatically disbarred upon his conviction of a felony offense as defined by Judiciary Law § 90 (4) (e). Because the respondent never informed the petitioner of his conviction, as required by Judiciary Law § 90 (4) (c) and 22 NYCRR 603.12 (i), it was prevented from submitting a petition prior to this time. The respondent has not answered the petition.
Since the respondent stands convicted of insurance fraud in the second degree, a class C felony, he ceased to be an attorney by operation of law upon his conviction (Judiciary Law § 90 [4] [a]). Accordingly, the petitioner’s motion is granted and the respondent’s name shall be removed from the roll of attorneys and counselors-at-law, forthwith.
Murphy, P. J., Sullivan, Carro, Rosenberger and Ross, JJ., concur.
Application granted and respondent’s name directed to be struck from the roll of attorneys and counselors-at-law in the State of New York, effective August 4, 1994.